Citation Nr: 0328872	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to a compensable disability rating for a service-
connected right inguinal hernia.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran had active duty for training from June 3, 1991 to 
August 31, 1991; June 9, 1992 to August 21, 1992; and June 
20, 1995 to September 22, 1995 with multiple additional 
periods of inactive duty for training with the United States 
Marine Corps Reserves.  He achieved veteran status for VA 
purposes when he was awarded service connection for residuals 
of a right inguinal hernia in a January 2001 rating decision.  
In order to establish basic eligibility for veterans benefits 
based upon his service in the National Guard, the appellant 
must first establish that he was "disabled ... from a disease 
or injury incurred or aggravated in the line of duty [in the 
National Guard]."  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  

Appellate consideration of the issue of entitlement to 
service connection for tinnitus will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The veteran's hearing acuity is not decreased to the 
extent required by VA criteria to be defined as "impaired."  

2.  The veteran's right inguinal hernia is postoperative, 
recurrent, readily reducible and remediable.


CONCLUSIONS OF LAW

1.  The veteran does not have a current hearing loss 
disability for which service connection may be granted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).

2.  10 percent rating for a right inguinal hernia is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.114, Diagnostic Code 7338 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for service 
connection in a letter of June 2001.  He was notified of the 
VA's responsibilities vs. his responsibilities in the 
development of his claim for an increased disability rating 
in a letter of August 2001.  He was notified of the laws and 
regulations regarding service connection and increased 
ratings, as well as the substance of the regulations 
implementing the VCAA in a July 2002 Statement of the Case 
and a March 2003 Supplemental Statement of the Case.  

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that the veteran was 
provided with multiple VA examinations throughout the course 
of this appeal.  With regard to other medical evidence, he 
identified two physicians who have treated him for his hernia 
complaints.  Treatment records were requested from both.  One 
physician, a surgeon provided copes of correspondence between 
himself and the other physician, who appears to be the 
veteran's primary care provider.  The primary care provider 
did not respond to two requests for information mailed to his 
office address.  Governing regulation provides that 
"reasonable efforts" to obtain private medical records will 
generally consist of an initial request for the records, and 
if the records are not received, at least one follow-up 
request.  In this case, both requests made to the veteran's 
primary care doctor were unsuccessful.  However, because the 
correspondence from the surgeon to the primary care physician 
is of record, the Board is of the opinion that the absence of 
treatment records from the veteran's primary care physician, 
while regrettable, is not fatal to a thorough and equitable 
review of his appeal.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, No. 02-7007 (Fed. 
Cir. Sept. 22, 2003).  

After the June and August 2001 letters in which the RO 
informed the veteran of his responsibilities vs. the VA's 
responsibilities to obtain evidence in support of his claims, 
he identified and submitted evidence that he claims is 
pertinent to his appeal.  The veteran has demonstrated his 
actual understanding and comprehension of the collaborative 
nature of the evidence-developing process through his actions 
as he continued to contact the VA with additional information 
in support of his appeals well past the 60 day guideline set 
forth in the original notification letters.  Thus, the Board 
is of the opinion that no prejudice has accrued to the 
veteran through the notification that he received.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues of entitlement 
to service connection for bilateral hearing loss and 
entitlement to a compensable disability rating for an 
inguinal hernia.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

The veteran contends that his bilateral hearing loss is the 
result of exposure to noise while on active duty for 
training.  He asserts that as a mortar man, he was exposed to 
loud noises from firing mortars.  He also asserts that one of 
his drill instructors shouted in his ear, causing nerve 
damage and hearing loss.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  The 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et al. eds., 1988); cited in Hensley v. Brown, 5 Vet. App. 
155 (1993).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz are 26 decibels or greater, or when speech 
discrimination scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Prior to the veteran's entrance into the Marine Corps 
Reserves, he underwent a general medical examination in 
October 1990.  Part of this overall physical evaluation 
included audiometric testing.  The results of this testing 
showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
15
15
15
30
50
LEFT
5
10
0
10
00

There was no report of speech discrimination scores.

The veteran underwent a VA audiological examination in July 
2001.  He reported having difficulty understanding speech in 
the presence of background noise and understanding speech on 
the television and telephone.  He repeated his contentions 
that his hearing loss was caused by mortar noise and his 
drill instructor shouting in his ear.  He also stated that he 
wore no hearing protection devices during his military 
service and denied any other occupational or recreational 
noise exposure.  On the audiological evaluation performed in 
conjunction with the examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
25
20
15
20

The average decibel threshold in the right ear was 17.5, 
while the average decibel threshold in the left ear was 20.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner commented that otoscopy was within normal 
limits, bilaterally, and that tympanometry findings were 
consistent with normal middle ear function bilaterally.  The 
examiner also explained that pure tone audiometry test 
results indicated hearing within normal limits bilaterally 
with the exception of a mild high-frequency hearing loss in 
the right ear at 6000 and 8000 hertz.  The diagnosis rendered 
was of hearing essentially within normal limits bilaterally 
with the exception of a mild hearing loss in the right ear at 
6000 and 8000 hertz only.

Applying the veteran's audiometric findings to the criteria 
set forth in 38 C.F.R. § 3.385 reveals that he does not have 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or greater.  He also does 
not have auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 
decibels or greater.  Lastly, his speech discrimination 
scores were not less than 94 percent.  Therefore, he does not 
meet the strictly-defined criteria as having impaired hearing 
for VA purposes.  

The Board recognizes that right ear higher-frequency hearing 
loss was shown upon the examination (as it was on his 
entrance into the Marine Corps Reserve).  However, the 
veteran has never exhibited a hearing loss for VA 
compensation purposes (including on his most recent VA 
audiometric examination).  In the absence of a current 
hearing disability, service connection may not be granted.  
The preponderance of the evidence is against the veteran's 
claim and the benefit sought must be denied.

Increased rating

Service connection for residuals of a right inguinal hernia 
was granted by rating decision of January 2001 based upon 
service medical records showing that the veteran was 
diagnosed with and underwent surgical repair of a right 
inguinal hernia during his initial period of active duty for 
training in August 1991.  A noncompensable disability rating 
was assigned based upon the report of a September 1998 VA 
examination which showed no recurrence of the hernia.

The veteran contends that a higher disability rating is 
warranted.  He asserts that he experiences pain in the region 
of the hernia.

A July 2001 letter from a private medical surgeon addressed 
to the veteran's primary care physician shows that after 
examining the veteran, the surgeon felt the veteran had had a 
recurrence of the right inguinal hernia and that another 
surgical repair would be required.  

The veteran underwent a VA examination pursuant to his claim 
for an increased disability rating in October 2001.  In 
addition to performing a clinical examination, the examiner 
discussed the veteran's case with the surgeon who had 
examined the veteran in July 2001.  Upon examination, the 
examiner noted that the hernia scar was well healed and 
slightly retracted.  On palpating the abdominal wall through 
the inguinal canal, the examiner noted a very slight defect 
in the lateral end of the surgical scar, but no abdominal 
contents came through the defect even with severe Valsalva 
maneuvers in coughing and straining.  Palpation of the area 
evoked discomfort.  The examiner rendered a diagnosis of a 
possible small recurrent right inguinal hernia, and/or nerve 
entrapment of scar tissue.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Impairment resulting from an inguinal hernia is governed by 
the provisions of Diagnostic Code 7338.  A large 
postoperative inguinal hernia which is recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable, is rated as 60 percent 
disabling.  A small postoperative, recurrent or unoperated 
irremediable hernia which is not well supported by truss, or 
not readily reducible, is rated as 30 percent disabling.  A 
postoperative, recurrent, readily reducible hernia which is 
well supported by a truss or belt is rated as 10 percent 
disabling.  A hernia which is not operated but remediable or 
one which is small, reducible or without true hernia 
protrusion is rated as 0 percent or noncompensably disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7338.

The evidence of record shows that the veteran has current 
symptoms of pain and discomfort in the area where he had a 
surgical reduction of an inguinal hernia during active duty 
for training in 1991.  A private surgeon has attributed these 
symptoms to a recurrence of the hernia.  The VA examiner 
attributed his symptoms to a possible small recurrent right 
inguinal hernia, and/or nerve entrapment of scar tissue.  
Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's symptoms more nearly approximate the 
criteria for a 10 percent disability rating.  His hernia is 
postoperative and according to the recent medical evidence 
has either recurred, or involves residual nerve damage.  
Furthermore, both physicians who examined him in 2001 opined 
that the symptoms he was experiencing were remediable by 
surgery.  Because he does not require the support of a truss 
or a belt, and because his symptoms are remediable, the 
preponderance of the evidence is against the assignment of 
any disability rating higher than 10 percent.  The benefit 
sought therefore is granted at a 10 percent disability level.


ORDER

Service connection for bilateral hearing loss is denied.

A 10 percent disability rating for a right inguinal hernia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




REMAND

The veteran's service medical records include copies of 
hospital treatment provided after an automobile accident in 
1978 when the veteran was four years old.  At that time, he 
sustained a head injury and cerebral concussion.  

According to the report of the general medical examination 
conducted prior to the veteran's initial two-month period of 
active duty for training in June 1991, he told the examiner 
that he had had tubes placed in his ears as a child and that 
he had been told he had a slight hearing loss in school.  

Treatment records show that on June 25, 1991, during a period 
of inactive duty for training, the veteran complained of a 
ringing noise in his ears for three days.  He had started 
this period of inactive duty for training on June 3, 1991.  
Another record dated in the same month shows that some 
impacted cerumen was removed and he tolerated the procedure 
well.  In August 1991, during the same period of active duty 
for training, he had an episode of bilateral otitis media, 
which was treated with antibiotics.

The veteran's Form DD 214 reflects that his military 
occupational specialty was of a mortor man.  According to the 
report of medical history completed in conjunction with a 
routine medical examination in October 1996, the veteran's 
usual occupation was that of a mechanic.

The veteran currently reports tinnitus.  He attributes its 
onset to noise from firing mortars and from having a drill 
instructor scream in his ears.  

Governing regulation provides that the VA will obtain a 
medical opinion when the evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, 3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c).  In this case, the veteran's medical records 
reflect a complaint of ringing in his ears during service and 
as a layperson, he has stated that he currently suffers from 
symptoms of tinnitus.  Furthermore, he was exposed to 
acoustic trauma in the course of active duty for training.  
However, a medical nexus has not been shown.  Therefore, 
under the provisions of 38 C.F.R. § 3.159(c), such a medical 
opinion should be obtained.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
otolaryngologic examination to identify 
the nature and etiology of the ringing in 
the veteran's ears.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
performed in conjunction with the 
examination.  The examiner is requested 
to render an opinion as to whether the 
veteran's tinnitus is at least as likely 
due to events during inactive duty for 
training.  The complete rationale for all 
opinions expressed should be provided.

2.  After the development requested above 
has been completed the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, should he choose to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



